Per Curiam. 2. Official bonds, § 29*—form- of action in suit on tond under seal. The proper form of action upon an official bond under seal is debt and not assumpsit. 3. Official bonds, § 32*—sufficiency of declaration. In an action on an official bond, a count in the declaration held defective as containing no allegations which would make one of the defendants liable on the instrument, which was not executed by him. 4. Official bonds, § 32*—when declaration fatally defective. In an action on an official bond of a treasurer of a drainage district for a balance claimed to he due to plaintiff for work and alleged to be wrongfully withheld by the treasurer, a declaration failing to allege whether the district was operating under the acts forbidding the treasurer of a district organized thereunder to pay out money except upon the written order of the majority of the commissioners, and failing to allege that plaintiff obtained any such order and presented the same to the treasurer for payment, held fatally defective, since the declaration must he construed most strongly against the pleader.